In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-16-00116-CV


                IN THE INTEREST OF G.W.R., J.J.P., AND M.L.P., CHILDREN

                           On Appeal from the 223rd Judicial District Court
                                         Gray County, Texas
                    Trial Court No. 38,006, Honorable Jack M. Graham, Presiding

                                             May 17, 2016

                                  MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, W.P., had her parental rights to G.W.R., J.J.P., and M.L.P. terminated

and has appealed from that order. Her appointed counsel has filed a motion to

withdraw, together with an Anders1 brief wherein he certified that, after diligently

searching the record, he has concluded that the appeal is without merit. Along with his

brief, appellate counsel filed a copy of a letter sent to W.P., on April 14, 2016, informing

her of her right to file a response pro se. In that letter, counsel represented that he had

provided a paper copy of the appellate record to W.P. This court also informed W.P. by




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
letter dated April 20, 2016 of her right to file a response and set the deadline to do so at

May 10, 2016. To date, we have not received a response.

         In compliance with the principles enunciated in Anders, appellate counsel

discussed the legal and factual sufficiency of the evidence to support the trial court’s

statutory findings under the Texas Family Code § 161.001(b)(1)(D), (E) and (O) as a

basis for termination and the finding that termination is in the best interests of the

children. We also have conducted our own review of the record to uncover any

reversible error and have found none. We agree that the appeal is frivolous and without

merit.

         Accordingly, the judgment is affirmed. We deny counsel’s motion to withdraw.

See In re P.M., No. 15-0171, 2016 Tex. LEXIS 236, at *7-8 (Tex. April 1, 2016) (per

curiam) (holding that 1) the right to appointed counsel under § 107.013(a)(1) of the

Family Code includes the exhaustion of appellate remedies through the Texas Supreme

Court, 2) counsel’s belief that his client has no grounds to seek further review is not

alone good cause to permit counsel’s withdrawal, and 3) appointed counsel’s

obligations can be satisfied by filing a petition for review with the Supreme Court

comporting with Anders).



                                                        Brian Quinn
                                                        Chief Justice




                                             2